


110 HR 3661 IH: Rural Students College, Career, and

U.S. House of Representatives
2007-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3661
		IN THE HOUSE OF REPRESENTATIVES
		
			September 25, 2007
			Mrs. McCarthy of New
			 York (for herself and Mr. Kuhl of New
			 York) introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To conduct 1 or more higher education and career
		  readiness demonstration projects for rural, low-income
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Students College, Career, and
			 Community Readiness Act of 2007.
		2.FindingsCongress finds that—
			(1)roughly 1 in 4
			 public schools are located in rural America, accounting for 14.5 percent of
			 total public school enrollment;
			(2)rural boys and
			 girls demonstrate lower educational aspirations than their urban and suburban
			 peers;
			(3)fewer than 1 in 7
			 rural residents have obtained a 4-year baccalaureate degree, compared with
			 nearly 1 in 4 metropolitan area residents;
			(4)roughly half of
			 rural secondary school students live in counties that have no 4-year
			 institutions of higher education;
			(5)there are major
			 gaps in substantive research about effective rural education strategies;
			(6)rural economic
			 development is a continuing effort supported by the Federal Government, and
			 rural schools can be important engines for economic development and long-term
			 community and regional growth;
			(7)one of the best
			 ways to address the needs of students in rural communities is to help young
			 people finish secondary school and attend college by providing programs that
			 promote higher education throughout childhood and adolescence, and supporting
			 programs that expose young people to the world of careers; and
			(8)effective rural
			 policy requires an emphasis on the development of human capital through
			 education.
			3.PurposesThe purpose of this Act is to conduct a
			 demonstration project to improve the educational and career outcomes of rural,
			 low-income students in grades 7 through 12 that will seek to—
			(1)improve the
			 academic motivation and performance of rural students;
			(2)improve student
			 academic success in rural schools, including with respect to performance on
			 statewide assessments;
			(3)improve secondary
			 school graduation rates in rural schools;
			(4)increase the
			 number of rural students engaged in rigorous, college-preparatory
			 coursework;
			(5)increase the
			 number of rural students taking college entrance examinations, such as the SATs
			 or ACTs;
			(6)increase the rates
			 among rural students of application to institutions of higher education,
			 enrollment in such institutions, and institution of higher education program
			 completion;
			(7)prepare rural
			 students to become the next generation of leaders in their States and
			 communities;
			(8)complement Federal
			 and State efforts to build the State and local workforce and economy;
			 and
			(9)increase the
			 number of people within rural communities who are able to meet the workforce
			 needs of the local community and enhance the State, local, and regional
			 economies.
			4.Demonstration
			 projects
			(a)Grants
			 authorizedFrom amounts
			 appropriated under section 9, the Secretary shall award grants to not more than
			 2 non-profit entities to enable the entities to carry out the activities
			 described in section 5 in rural schools and rural local educational
			 agencies.
			(b)ApplicationA
			 non-profit entity desiring to receive a grant under this section shall submit
			 an application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require.
			(c)Selection
			 basisIn awarding grants
			 under this Act, the Secretary shall give priority to a non-profit entity that
			 has—
				(1)existing capacity
			 to implement program elements with the rigor called for in this Act;
				(2)history and
			 experience in working with rural schools and supporting student achievement
			 goals;
				(3)organizational
			 capacity to successfully implement the demonstration project; and
				(4)capacity and
			 commitment to serve rural schools that have student populations with
			 historically low rates of secondary school graduation, institution of higher
			 education enrollment, or institution of higher education program
			 completion.
				(d)Amount and
			 duration of grants
				(1)Amount;
			 durationEach grant awarded by the Secretary under this Act shall
			 be in an amount of not less than $2,500,000 for each fiscal year of the grant
			 period, and shall be awarded for a period of 6 years, in order to enable
			 cohorts of students in grade 7 to participate in the demonstration project
			 under this Act for 6 consecutive years in the grant.
				(2)Use of grant
			 funds for evaluationNotwithstanding paragraph (1), a non-profit
			 entity receiving a grant under this Act may use remaining grant funds after the
			 grant period has expired in order to carry out the evaluation required under
			 section 6 during the 3-year period immediately following the last year of the
			 grant period.
				5.Program
			 operations
			(a)Program
			 authorizedA non-profit
			 entity receiving a grant under this Act shall develop and carry out a rural
			 school-based, institution of higher education preparation and career
			 exploration demonstration project through which the non-profit entity
			 shall—
				(1)(A)in the case of an entity
			 receiving a grant of $5,000,000 or more per year—
						(i)serve a minimum of 40 rural schools
			 and 7,500 students; and
						(ii)serve rural schools in not fewer
			 than 3 geographic regions of the United States (such as the Southwest, Midwest,
			 Southeast, Northeast, or Northwest regions); or
						(B)in the case of an entity receiving a
			 grant of less than $5,000,000 per year—
						(i)serve a minimum of 20 rural schools
			 and 3,000 students; and
						(ii)serve rural schools in not fewer
			 than 2 such geographic regions;
						(2)in selecting rural
			 schools to participate in the project—
					(A)collectively reach
			 diverse racial and ethnic student populations; and
					(B)ensure a
			 sufficient participation of students in both grade 7 and grade 9 cohorts, as
			 described in paragraph (4), in order to allow for a full measure of the
			 project’s impact as both a 6-year program and a 4-year program;
					(3)partner with rural
			 local educational agencies and rural schools to carry out the activities under
			 this subsection, and enter into a written agreement with each participating
			 local educational agency or rural school in which—
					(A)the entity agrees
			 to carry out the activities described in paragraph (5) for the cohorts
			 described in paragraph (4) at the identified rural school; and
					(B)the rural local
			 educational agency or rural school agrees—
						(i)to
			 allow the entity access to students in the cohorts during the school day for
			 the purposes of administering the demonstration project; and
						(ii)to cooperate in
			 the project evaluation, including the collection and sharing of data;
			 and
						(4)for each rural
			 school with which the entity enters into a written agreement—
					(A)identify the
			 cohort of students who will be entering grade 7 in the first year of the grant
			 under this Act, and serves such students for 6 consecutive years; or
					(B)identify the
			 cohort of students who will be entering grade 9 in the first year of the grant
			 under this Act, and serves such students for 4 consecutive years;
					(5)provide
			 participating students in a cohort at a partnering rural school with a program
			 that—
					(A)includes
			 approximately 25 hours per grade of program workshops during the school day
			 over the course of grades 7 through 12 or, in the case of a grade 9 cohort,
			 grades 9 through 12, to provide services including—
						(i)providing
			 education planning to the students;
						(ii)providing
			 information for the students about the opportunities for and the importance of
			 higher education and postsecondary training;
						(iii)developing
			 career awareness in the students;
						(iv)building the
			 students' career, leadership, and life skills;
						(v)building awareness
			 in the students of the State's future labor needs and the importance of young
			 people to the State's economy, and coordinating with the State's efforts to
			 develop the State's workforce and economy; and
						(vi)creating awareness
			 in the students of local businesses and integrating expertise from local
			 business and nonprofit providers into the program, as appropriate;
						(B)reaches all
			 students in the cohort who are participating in the demonstration project;
			 and
					(C)is implemented
			 consistently across all participating rural school sites; and
					(6)evaluates the
			 project, as described in section 6.
				(b)StaffA
			 non-profit entity receiving a grant under this Act shall hire, train, and
			 employ personnel to administer and deliver the demonstration project. These
			 individuals shall function as employees of the nonprofit entity but shall
			 coordinate with the partnering rural schools and rural local educational
			 agencies in the delivery of the program, consistent with the applicable
			 agreements described in subsection (a)(3).
			6.Evaluation
			(a)In
			 generalA non-profit entity receiving a grant under this Act
			 shall use a portion of grant funds to award a contract, on a competitive basis,
			 to a third-party evaluator to enable the evaluator—
				(1)to rigorously
			 evaluate the impact of the entity's demonstration project under this Act in
			 accordance with subsection (d); and
				(2)to
			 submit the annual evaluation required under subsection (e).
				(b)Competitive
			 basis and preferenceThe non-profit entity shall select the
			 evaluator for a contract under this section by a competitive process, with a
			 preference given to evaluators using evaluation models that utilize
			 experimental design methodology.
			(c)Approval by the
			 SecretaryThe Secretary or the Secretary's designee shall approve
			 the evaluator selected by the non-profit entity before the entity enters into a
			 contract with the evaluator.
			(d)Content of
			 evaluationAn evaluator receiving a contract for a demonstration
			 project under this Act shall perform an evaluation of the project that—
				(1)follows rigorous
			 standards of third-party evaluation in determining the effects of the
			 demonstration project under this Act on—
					(A)the rigor of
			 secondary school course-taking the rigor of secondary school courses taken by
			 participating students;
					(B)the performance of
			 participating students on statewide assessments;
					(C)the engagement of
			 participating students in school, including attendance rates, discipline data,
			 and grades;
					(D)the rates of
			 participating students taking college entrance examinations, such as the SAT or
			 ACT;
					(E)the career
			 aspirations of participating students;
					(F)the rates of
			 participating students enrolling in career and technical education courses,
			 dual enrollment courses, advanced placement courses, or other related
			 programs;
					(G)the secondary
			 school graduation rates of participating students;
					(H)the rates among
			 participating students of institution of higher education application,
			 enrollment, and program completion; and
					(I)the participating
			 students' awareness of State economic indicators and workforce needs;
			 and
					(2)follows a rigorous
			 model so that findings regarding the program outcomes meet standards of
			 scientifically-based research, as defined in section 9101 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7801); and
				(3)addresses the
			 scalability and replicability of the program model with respect to other rural
			 areas, including—
					(A)the identification
			 of elements that are integral to program effectiveness;
					(B)efficacy in use of
			 Federal funds; and
					(C)the impact of
			 coordination with State workforce development efforts.
					(e)Annual
			 evaluation reportAn evaluator receiving a contract under this
			 section shall submit an annual evaluation on the progress of the program to the
			 Secretary.
			7.Reports
			(a)Annual
			 reportsA non-profit entity receiving a grant under this Act
			 shall submit an annual report on the progress of the demonstration project to
			 the Secretary for each year of the grant period.
			(b)Reports to
			 Congress
				(1)Interim
			 reportNot later than 18 months after amounts are appropriated
			 under this Act, the Secretary shall submit to Congress an interim report on the
			 progress of the demonstration projects funded under this Act that includes the
			 outcome measures described in section 6(d)(1).
				(2)Final
			 reportNot later than 90 days after the last day of the grant
			 period for all grants under this Act, the Secretary shall submit to Congress a
			 final report on the results of the program, which report shall include—
					(A)the outcome
			 measures described in section 6(d)(1); and
					(B)recommendations
			 for such legislative or administrative action as the Secretary determines
			 appropriate.
					8.DefinitionsIn this Act:
			(1)Institution of
			 higher educationThe term institution of higher
			 education has the meaning given the term in section 101 of the Higher
			 Education Act of 1965 (20 U.S.C. 1001).
			(2)Rural local
			 educational agencyThe term rural local educational
			 agency means a local educational agency that meets—
				(A)the eligibility
			 requirements under section 6211(b) (20 U.S.C. 7345(b)) for participation in the
			 program described in subpart 1 of part B of title VI of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7345 et seq.); or
				(B)the eligibility
			 requirements under section 6221(b) (20 U.S.C. 7351(b)) for participation in the
			 program described in subpart 2 of part B of such title VI (20 U.S.C. 7351 et
			 seq.).
				(3)Rural
			 schoolThe term rural school means a school served
			 by a rural local educational agency.
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			9.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $10,000,000 for each of the
			 fiscal years 2008 through 2013.
		
